Citation Nr: 0004318	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-12 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	To be clarified


INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 1999, the Board remanded 
this case in order to satisfy due process considerations.



REMAND

The veteran was scheduled for a personal hearing before a 
Member of the Board, sitting at the RO in Montgomery, on 
October 18, 1999.  On that date, according to a VA Form 119, 
Report of Contact, he "was discharged from the hospital today 
and will not be able to make the hearing he had scheduled for 
2:45 today.  Veteran requests an extension."  A letter dated 
that same day, from M. Jack Hollingsworth, Attorney at Law, 
is to the effect that the veteran has retained him as counsel 
with regard to his claim for VA benefits for asbestosis.  In 
that letter, Mr. Hollingsworth indicated that he would be 
unable to attend the hearing scheduled for that day, and 
requested that the hearing "be continued and rescheduled as 
soon as possible."  The letter was accompanied by a Notice of 
Appearance, signed by Mr. Hollingsworth - but not by the 
veteran - and dated October 18, 1999.

The Board finds that the veteran should be afforded another 
opportunity to present testimony before a Member of the 
Board, sitting at the Montgomery RO, and that a personal 
hearing should be scheduled accordingly.  In addition, the 
Board notes the request of The American Legion, for whom the 
veteran executed a VA Form 23-22, Appointment of Veterans 
Service Organization as Claimant's Representative, dated 
April 1988, that VA clarify representation before the appeal 
proceeds, in view of the apparent subsequent appointment of 
Mr. Hollingsworth.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran clarify whether he desires The 
American Legion, Mr. M. Jack 
Hollingsworth, or another representative 
to represent him before the Board, or 
whether he desires no representation at 
all.  If the veteran selects a party 
other than The American Legion to act on 
his behalf, the RO should ensure that 
such representation is designated in 
accordance with the procedures and 
requirements set 

forth in 38 C.F.R. § 20.602 (with regard 
to representation by recognized 
organizations) and 38 C.F.R. § 20.603 
(with regard to representation by 
attorneys-at-law).

2.  The RO should schedule the veteran 
for a personal hearing before a Member of 
the Board, sitting at the RO in 
Montgomery, in accordance with the date 
of his request therefor.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process concerns.  No inference as to the disposition of this 
claim should be made. 


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




